Citation Nr: 0016310	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine with 
spinal stenosis, L2-L5.  

2. Entitlement to a rating in excess of 10 percent for 
thoracic strain.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from January 1985 to July 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  


REMAND

The veteran and his representative have asserted that recent 
VA examinations have been inadequate.  The veteran was most 
recently afforded a VA examination in January 1999.  That 
examination contained no findings referable to the thoracic 
spine.  The examiner apparently did not have access to the 
veteran's claims folder.  It also appears that while the 
veteran is service connected for a lumbar spine disability 
that could be evaluated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, referable to intervertebral 
disc disease, few neurologic findings were reported on the 
examination.

The veteran has submitted a letter from VA showing that he 
had been found infeasible for vocational rehabilitation.  The 
veteran's vocational rehabilitation folder has not been 
obtained.

The Board further notes that the veteran submitted an 
application for TDIU, which was received in February 1999.  
The RO denied entitlement to that benefit in a rating 
decision dated in March 1999.  Without affording the veteran 
the opportunity to submit a notice of disagreement, the RO 
immediately issued a rating decision as to that issue.  
Thereafter, the veteran's representative submitted a VA Form 
646, which could be construed as a notice of disagreement, 
but the RO has not issued a statement of the case in response 
to the notice of disagreement, and the veteran has not had an 
opportunity to perfect his appeal by submitting a substantive 
appeal in response to a statement of the case.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (1999).

In view of the foregoing, this case is remanded for the 
following actions and development:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for his service 
connected disabilities since October 
1998.  The RO should then take all 
necessary steps to obtain copies of the 
records of such treatment and associate 
them with the claims folder.

2.  The RO should also seek to obtain the 
veteran's VA vocational rehabilitation 
folder and associate it or copies of its 
contents with the claims folder.

3.  The veteran should then be afforded 
orthopedic and neurologic examinations to 
evaluate all current manifestations of 
his service-connected lumbar and thoracic 
spine disabilities.  The examiners should 
review the claims folder prior to 
completing the examinations.  

The orthopedic examiner should 
specifically comment on whether there is 
muscle spasm in the lumbar or thoracic 
spines, listing of the spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in a standing position, loss of 
lateral motion with osteo-arthritic 
changes, narrowing or irregularity of 
joint spaces, or some of these findings 
with abnormal mobility on forced motion.

The orthopedic examiner should also 
report the veteran's range of motion in 
the lumbar spine in degrees, and comment 
on whether there is slight, moderate or 
severe limitation of motion.  The 
examiner should determine whether the 
lumbar spine disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also comment on whether 
the veteran has ankylosis of the thoracic 
spine.

The neurologic examiner should report 
whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk or other findings appropriate to the 
site of the diseased disc with little 
intermittent relief.  The examiner is 
also requested to express an opinion as 
to whether the veteran's lumbar disc 
disease is pronounced, severe, moderate, 
or mild.

Both examiners should express an opinion 
as to the effect of the service connected 
thoracic and lumbar spine disabilities on 
the veteran's ability to maintain 
employment.

4.  After undertaking any other 
development deemed appropriate, the RO 
should ensure that the requested 
development has been completed, and 
readjudicate the veteran's claims.  If 
any benefit, including TDIU, remains 
denied, the RO should issue a 
supplemental statement of the case as to 
those remaining issues.  The veteran 
should be informed of the steps necessary 
to perfect his appeal as to the issue of 
entitlement to TDIU.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are deemed necessary to evaluate his 
claims and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of 
these claims.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals
	
		(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



